MEMORANDUM ***
It is undisputed that Business & Professional Collection Services sent eight Act-compliant validation letters before Drakulich did anything. In light of the nature of the relationship between Drakulich and Business & Professional Collection Services, Drakulich’s actions did not constitute an “initial communication.” See 15 U.S.C. § 1692g(a). Thus, Drakulich was under no obligation to send additional validation letters. Id.
AFFIRMED.

 xhiS disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.